DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-41 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
3.    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 21, 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21, 38, applicant is claiming receiving a system information block (SIB) comprising: information… transmitting information associated with the application.”
In the first limitation application is receiving information indicating which one of the plurality of application classes that the network subjects to application based rules and the last limitations claims transmitting information. It is unclear if the WTRU is transmitting the same information as received in SIB or the transmitting information in the last limitation is different than the received information. If transmitting information is different than the received , what kind of information is transmitted to the network. 

Claims 22-37, 40-41 are rejected as dependent on claim 21 or 38.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21, 26-38, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajdurai (US 2015/0036489 A1) in view of Ryu (WO 2014/007592 A1) 


Regarding claim 21, Rajadurai teaches a method implemented by a Wireless Transmit/Receive Unit (WTRU) (see para 0015 “a user equipment (UE)”), the method comprising:
receiving a system information block (SIB) comprising: information indicating which ones of a plurality of application classes that the network subjects to application class-based rules (see para 0107 “the figure depicts the application category, application priority level (class) and application tag added to existing SIB 1x EAB information element. The figure shows the ac-application category as streaming which comprises ac-priority class as low with application tag as xxx.”; see para 0015 “The method individually denies (bars) or allows a requesting application on the UE to access network, based on granular category of the requesting application and/or priority levels of the requesting application within the granular category”)[ SIB includes application class/ priority level that is received by UE ; application being barred or allowed is interpreted as rules  and since application is allowed or barred based on the application class, it implies application class based rule is associated with the application class.]
 information indicating respective sets of application class-based rule parameters for each one of the plurality of application classes that the network subjects to application classes class-based rules (see para 0092 “SIB carrying the barring category information, timer values or the like…information with granular barring information shall have time validity and the time validity can be indicated by the network to the UE.”)[ time validity is interpreted a parameter; and 
Siow doesn’t teach determining that an application is associated with one of the plurality of application classes that the SIB indicates is subject to application class based rules and the application is not barred based on evaluation of a respective set of application class- based parameters indicated in the SIB that apply the application class corresponding to the application; and 
Transmitting information associated with the application to the network. 
Ryu teaches (WO 2014/007592 A1) teaches determining that an application is associated with one of the plurality of application classes that the SIB indicates is subject to application class based rules and the application is not barred based on evaluation of a respective set of application class- based parameters indicated in the SIB that apply the application class corresponding to the application (see para 0135 “After receipt of the APP-based information set, the UE may perform a network access  procedure under control of APP-based information subset corresponding to an application that causes the network access procedure (S904). As an example, if the streaming causes a network access procedure, the network access procedure is controlled by using the value B. As another example, a threshold value of Application Category Code may be signaled.”; see para 0134 “Each of APP-based information subsets may include probability information and/or time information used for controlling the network access. In this case, for an application that causes a network access, the UE may draw a random number. If  the random number is lower (or, higher) than a probability value indicated by the probability information, the network access is not barred.;” [Value B is priority, waiting time (interpreted to be parameter) of application as shown in table 6; if random number is less than probability value B for streaming (interpreted to be application) then network access procedure takes places ; if random number is less than probability value B for streaming , then network access procedure occur is interpreted as condition  ]
transmitting information associated with the application to the network (para 00136 “the network access procedure may comprise: transmitting a RRC connection request message.. RRC connection request message includes information identifying an application that causes a RRC connection establishment.”; fig 11 shows UE transmitting RRC connection request being transmitted to EUTRAN”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the on condition that an application class based rule applied according to a respective set of the application class-based rule parameters does not bar an application from accessing the network, transmitting signals including information associated with the application to the network in the system of Siow. The motivation is to performing the network access procedure under control of APP-based information (Ryu: see para 0016)

Regarding claim 38, Rajadurai teaches a Wireless Transmit/Receive Unit (WTRU) (see para 0015 “the UE”), the WTRU comprising a transmitter, a receiver (see para 0041 “a UE 100 which comprises a communication interface module 101”) , a processor and memory (see para 0013 “wherein the UE comprises an integrated circuit. Further the integrated circuit comprises at least one processor, at least one memory.”)”):
receiving a system information block (SIB) comprising: information indicating which ones of a plurality of application classes that the network subjects to application class-based rules (see para 0107 “the figure depicts the application category, application priority level (class) and application tag added to existing SIB 1x EAB information element. The figure shows the ac-application category as streaming which comprises ac-priority class as low with application tag as xxx.”; see para 0015 “The method individually denies (bars) or allows a requesting application on the UE to access network, based on granular category of the requesting application and/or priority levels of the requesting application within the granular category”)[ SIB includes application class/ priority level that is received by UE ; application being barred or allowed is interpreted as rules  and since application is allowed or barred based on the application class, it implies application class based rule is associated with the application class.] and  information indicating respective sets of application class-based rule parameters for each one of the plurality of application classes that the network subjects to application classes class-based rules (see para 0092 “SIB carrying the barring category information, timer values or the like…information with granular barring information shall have time validity and the time validity can be indicated by the network to the UE.”)[ time validity is interpreted a parameter]; and 
Siow doesn’t teach determine that an application is associated with one of the plurality of application classes that the SIB indicates is subject to application class based rules and the application is not barred based on evaluation of a respective set of application class- based parameters indicated in the SIB that apply the application class corresponding to the application; and 
Transmit information associated with the application to the network. 
Ryu teaches (WO 2014/007592 A1) teaches determine that an application is associated with one of the plurality of application classes that the SIB indicates is subject to application class based rules and the application is not barred based on evaluation of a respective set of application class- based parameters indicated in the SIB that apply the application class corresponding to the application (see para 0135 “After receipt of the APP-based information set, the UE may perform a network access  procedure under control of APP-based information subset corresponding to an application that causes the network access procedure (S904). As an example, if the streaming causes a network access procedure, the network access procedure is controlled by using the value B. As another example, a threshold value of Application Category Code may be signaled.”; see para 0134 “Each of APP-based information subsets may include probability information and/or time information used for controlling the network access. In this case, for an application that causes a network access, the UE may draw a random number. If  the random number is lower (or, higher) than a probability value indicated by the probability information, the network access is not barred.;” [Value B is priority, waiting time (interpreted to be parameter) of application as shown in table 6; if random number is less than probability value B for streaming (interpreted to be application) then network access procedure takes places ; if random number is less than probability value B for streaming , then network access procedure occur is interpreted as condition  ]
Transmit information associated with the application to the network (para 00136 “the network access procedure may comprise: transmitting a RRC connection request message.. RRC connection request message includes information identifying an application that causes a RRC connection establishment.”; fig 11 shows UE transmitting RRC connection request being transmitted to EUTRAN”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the on condition that an application class based rule applied according to a respective set of the application class-based rule parameters does not bar an application from accessing the network, transmitting signals including information associated with the application to the network in the system of Siow. The motivation is to performing the network access procedure under control of APP-based information (Ryu: see para 0016)

Regarding claim 41, Rajdurai doesn’t teach the application classification information does not indicate the application class of the application and wherein the application class of the application is assigned a lowest application from among the plurality of application.
Siow teaches the application classification information does not indicate the application class of the application and wherein the application class of the application is assigned a lowest application from among the plurality of application (see para 0060 “illustrates a network element determining that no categories of applications on a preconfigured list of application categories are allowed to operate at a user equipment (UE) when Application Specific Congestion Control for Data Communications (ACDC)/Application and Service Access Control (ASAC) is activated and the UE is roaming outside a home geographical region.”; see para 0061 “When the mobile device receives the reject cause, the mobile device upon detecting that ACDC/ASAC is active in the wireless network may not initiate any of the ACDC/ASAC applications or application categories. .. In addition, the imposition may apply until the next registration update or service update.”)[ outside home geographical location application class is not indicated , therefore it is understood as lowest in the outside location in order to not allow the access].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the application classification information does not indicate the application class of the application and wherein the application class of the application is assigned a lowest application from among the plurality of application in the system of Rajadurai. The motivation is to protect wireless network resource (Siow: See para 0022)


Regarding claim 26, Rajadurai teaches receiving information  further  indicating a period of time that the application class based rule is active.( see para 0117 “ there can be a timer associated with the applicability of such barring indication.”; para 0078 “Application Category=Time Controlled”; see para 0092 “granular barring information shall have time validity and the time validity can be indicated by the network to the UE.”)

Regarding claim 27, Rajadurai teaches receiving information  further  indicating a time at which the application class based rule becomes active.( see para 0117 “ there can be a timer associated with the applicability of such barring indication.”; para 0078 “Application Category=Time Controlled”; see para 0092 “granular barring information shall have time validity and the time validity can be indicated by the network to the UE.)

Regarding claim 28, Rajadurai teaches further comprising determining the application  class-based rule according to a level of congestion in  the  network. (see para 0097 In an embodiment, the individual applications are mapped to barred category based on Access Point Name (APN), application category, quality of service (Qos) category, logical channel group category, bearer type category, which are defined by the operator”)

Regarding claim 29, Rajadurai teaches determining the application class based rule from among a plurality of application based rules (see para 0015 “the method individually denies (bars) or allows a requesting application on the UE to access network, based on granular category of the requesting application and/or priority levels of the requesting application within the granular category.”)[ barring and allowing application are plurality of application based rules]

Regarding claim 30 , Rajadurai teaches receiving information further indicating at least one access class identifier for  that is subject to the application class-based rule.( (see para 0116 “the network indicates the list of applications categories or traffic categories or the UE class that are barred”)[ barring is interpreted as rule that is based on class/ category]

Regarding claim 31, Rajadurai doesn’t teach receiving information indicating an update of the application class-based rule from the  network.
Siow teaches receiving information indicating an update of the application class-based rule from the  network. (see para 0071 “the ACDC/ASAC white list in the UE may be updated using paging messages and a System Information Block (SIB).”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving information indicating an update of the application class-based rule from the  network in the system of Rajadurai. The motivation is to protect wireless network resource (Siow: See para 0022)

Regarding claim 32, Rajadurai doesn’t teach the information indicating the update of the application class based rule is received from the network according to a level of congestion in the network.
Siow teaches wherein the information indicating the update of the application class based rule is received from the network according to a level of congestion in the network. (see para 0071 “the ACDC/ASAC white list in the UE may be updated using paging messages and a System Information Block (SIB).”); see para 0102” Additionally, some indications of a network congestion situation, such as a presence of SIBs for ACB, or EAB, or SSAC, or others, may automatically activate the ASAC if the rules may be available in the UE”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the information indicating the update of the application class based rule is received from the network according to a level of congestion in the network in the system of Rajadurai. The motivation is to protect wireless network resource (Siow: See para 0022)

Regarding claim 33, Rajadurai doesn’t teach the information indicating the update of the application class based rule is received from the network to  indicate a change of a list of allowed application classes. 
Siow teaches the information indicating the update of the application class based rule is received from the network to  indicate a change of a list of allowed application classes. (see para 0057 “the mobile device may consider the ACDC/ASAC valid until a next registration update …the next registration update information may clear out all previously provided ACDC/ASAC information.”; see para 0051 “ the network may provide the UE with the ACDC/ASAC information, as previously described in FIG. 5. The ACDC/ASAC information may be included in a list or an information element (IE) and may contain the necessary ACDC/ASAC applicable information local to the wireless network.”; see para 0037 “As the UE roams to a different region, the wireless network may dynamically replace the existing white list with the newly governing white list.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the information indicating the update of the application class based rule is received from the network according to a level of congestion in the network in the system of Rajadurai. The motivation is to protect wireless network resource (Siow: See para 0022)

Regarding claim 34, Rajadurai  teaches associating a priority with the application  class-based rule.(see para 0116 “the network indicates the list of applications categories or traffic categories or the UE class that are barred from sending the RACH or BSR message.”)

Regarding claim 35, Rajadurai doesn’t teach wherein the application class-based rule is applied by one or more Public Land Mobile Network (PLMN) from among a plurality of PLMNs operating on a same radio access network.
Siow teaches wherein the application class-based rule is applied by one or more Public Land Mobile Network (PLMN) from among a plurality of PLMNs operating on a same radio access network. (see para 0069 “When the mobile device receives the indication that ACDC/ASAC applications are allowed when the UE is roaming, the mobile device may know that ACDC/ASAC applications indicated in the home public land mobile network (HPLMN) provisioned white list may be run when ACDC/ASAC is active in the visited public land mobile network (VPLMN).”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the information indicating the update of the application class based rule is received from the network according to a level of congestion in the network in the system of Rajadurai. The motivation is to protect wireless network resource (Siow: See para 0022)

Regarding claim 36, Rajadurai teaches wherein the application class-based rule identifies a correspondence between one or more access classes of WTRUs and one or more of the allowed application classes. (see para 0015 “he method individually denies (bars) or allows a requesting application on the UE to access network, based on granular category of the requesting application and/or priority levels of the requesting application within the granular category.”)[ since the application can also be allowed based on category of the application, it shows correspondence between one or more access classes of WTRUs and one or more of the allowed application classes]

Regarding claim 37, Rajadurai teaches the application accessing the network to transmit and receive data associated with the application. (see para 0015 “the method individually denies (bars) or allows a requesting application on the UE to access network, based on granular category of the requesting application and/or priority levels of the requesting application within the granular category.”)[ since the application can also be allowed based on category of the application, it is implicit when the application is allowed, it will transmit or receive data associated with the application]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the application accessing the network to transmit and receive data associated with the application in the system of Rajadurai. The motivation is to protect wireless network resource (Siow: See para 0022)


Claims 22, 24, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajdurai (US 2015/0036489 A1) and Ryu (WO 2014/007592 A1) in view of Siow (US 20160014632 A1)  and further  in view of Hamilton (US 20060114832 A1)

Regarding claim 22,  Rajadurai doesn’t teach receiving application classification information indicating application classes of applications from any of the network, a home network, and a visited network, wherein the application classification information includes information identifying any number of application classes including any of the plurality of application classes on which to perform an access barring check and an application class of the application.
Siow teaches receiving application classification information indicating  application classes of the applications from any of the network, a home network, and a visited network (see para 0069 “When the mobile device receives the indication that ACDC/ASAC applications are allowed when the UE is roaming, the mobile device may know that ACDC/ASAC applications indicated in the home public land mobile network (HPLMN) provisioned white list may be run when ACDC/ASAC is active in the visited public land mobile network (VPLMN).)”[ roaming implies visited network]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving application classification information indicating  application classes of the applications from any of the network, a home network, and a visited network.  The motivation is to protect wireless network resource (Siow: See para 0022)
Rajadurai doesn’t teach the application classification information includes identifying any number of application classes including any of plurality of application classes on which to perform an access barring check.
Hamilton teaches the application classification information includes identifying any number of application classes including any of plurality of application classes on which to perform an access barring check. (see para 0083 “As the Content Filtering Function 62 scans through the list entries, a white list entry will allow access to the requested content, a blacklist entry will deny access to the requested content”)[ a list can contain any number of applications which are allowed or barred and scanning is interpreted as identifying applications (content) that has been allowed. .
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identifying any number of application classes including any of plurality of application classes on which to perform an access barring check in the system of Rajadurai. The motivation is to filter the application (Hamilton: See para 0081)

Claims 22, 24, 25 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajdurai (US 2015/0036489 A1)  in view of Ryu (WO 2014/007592 A1) further  in view of Hamilton (US 20060114832 A1)

Regarding claim 39, Rajadurai  teaches the application classification information includes an application class of the application (see para 0107 “the figure depicts the application category, application priority level (class) and application tag added to existing SIB 1x EAB information element.”)
Rajadurai doesn’t teach the application classification information includes identifying any number of application classes including any of plurality of application classes on which to perform an access barring check.
Hamilton teaches the application classification information includes identifying any number of application classes including any of plurality of application classes on which to perform an access barring check. (see para 0083 “As the Content Filtering Function 62 scans through the list entries, a white list entry will allow access to the requested content, a blacklist entry will deny access to the requested content”)[ a list can contain any number of applications which are allowed or barred and scanning is interpreted as identifying applications (content) that has been allowed.]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identifying any number of application classes including any of plurality of application classes on which to perform an access barring check in the system of Rajadurai. The motivation is to filter the application (Hamilton: See para 0081)

Regarding claim 24, Rajdurai teaches further comprising: determining the application class of the application according to the application classification information. (see para 0107 “The figure depicts the application category, application priority level (class) and application tag added to existing SIB 1x EAB information element. The figure shows the ac-application category as streaming which comprises ac-priority class as low.”)

Regarding claim 25, Rajdurai teaches comparing of the application class with the plurality of application classes indicated by the information indicating the application class based rule. (see para 0118 “UE will scan and read the system information for the access barring information and apply the barring to particular operator defined application category as indicated by the network before sending a RACH.”)


Claims 23 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajdurai (US 2015/0036489 A1) in view of Ryu (WO 2014/007592 A1)  in view of Hamilton (US 20060114832 A1) and further in view of Siow (US 2016/0014632 A1)

Regarding claim 23, , Rajdurai doesn’t teach the application classification information does not indicate the application class of the application and wherein the application class of the application is assigned a lowest application from among the plurality of application.
Siow teaches the application classification information does not indicate the application class of the application and wherein the application class of the application is assigned a lowest application from among the plurality of application (see para 0060 “illustrates a network element determining that no categories of applications on a preconfigured list of application categories are allowed to operate at a user equipment (UE) when Application Specific Congestion Control for Data Communications (ACDC)/Application and Service Access Control (ASAC) is activated and the UE is roaming outside a home geographical region.”; see para 0061 “When the mobile device receives the reject cause, the mobile device upon detecting that ACDC/ASAC is active in the wireless network may not initiate any of the ACDC/ASAC applications or application categories. .. In addition, the imposition may apply until the next registration update or service update.”)[ outside home geographical location application class is not indicated , therefore it is understood as lowest in the outside location in order to not allow the access].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the application classification information does not indicate the application class of the application and wherein the application class of the application is assigned a lowest application from among the plurality of application in the system of Rajadurai. The motivation is to protect wireless network resource (Siow: See para 0022)

Regarding claim 40, Rajadurai doesn’t teach receiving application classification information indicating  application classes of the applications from any of the network, a home network, and a visited network.
 Siow teaches receiving application classification information indicating  application classes of the applications from any of the network, a home network, and a visited network (see para 0069 “When the mobile device receives the indication that ACDC/ASAC applications are allowed when the UE is roaming, the mobile device may know that ACDC/ASAC applications indicated in the home public land mobile network (HPLMN) provisioned white list may be run when ACDC/ASAC is active in the visited public land mobile network (VPLMN).)”[ roaming implies visited network]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving application classification information indicating  application classes of the applications from any of the network, a home network, and a visited network.  The motivation is to protect wireless network resource (Siow: See para 0022)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416